ORDER
PER CURIAM
Lawrence Williams (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing.
Movant pleaded guilty to two charges of forgery, in violation of Section 570.090 RSMo 1994, arising out of separate events. The trial court sentenced Movant, as a prior and persistent offender, to eight years imprisonment on the first charge and seven years on the second, the sentences to run concurrently. Movant thereafter filed a motion for post-conviction relief pursuant to Rule 24.035 claiming his pleas were involuntary because they were the result of a misapprehension regarding his sentence created by Movant’s plea counsel. This appeal follows the denial of Movant’s motion without an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).